DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on 7/29/2022 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
2. Authorization for this examiner’s amendment was given in an interview with the attorney of record, Kevin Reiner, on 9/2/2022.
The application has been amended as follows: 
Claims 1-3, 5-13 and 15-20 now read:
A method comprising: 
grinding a gear wheel workpiece with a dressable worm grinding wheel, including: 
rotationally driving the worm grinding wheel about a tool axis of rotation, 
rotationally driving the gear wheel workpiece about a workpiece axis of rotation, and 
executing relative movements between the worm grinding wheel and the gear wheel workpiece; 
dressing the worm grinding wheel with a rotationally-drivable dressing tool; 
executing, after the dressing step: 
a relative shift movement between the worm grinding wheel and the gear wheel workpiece in parallel to the tool axis of rotation; and 
an axially[[-parallel]] relative movement between the worm grinding wheel and the gear wheel workpiece in parallel or diagonally to the workpiece axis of rotation; and 
defining a variable ratio between the shift movement and the axially[[-parallel]] relative movement, so that during subsequent grinding of the gear wheel workpiece a different ratio is used than during the said grinding step before the dressing step; 
the method further comprising changing the ratio between the shift movement and the axially[[-parallel]] relative movement based on tool-specific engagement density.  
2. The method according to claim 1, wherein the dressing step further includes reducing [[the]] a diameter of the worm grinding wheel
3. The method according to claim 1, wherein the dressing step further includes reducing [[the]] a diameter of the worm grinding wheel, and further including wherein changing the ratio includes increasing the ratio between the shift movement and the axially[[-parallel]] relative movement after the dressing step.  
4. (Canceled).  
5. The method according to claim 1, further including: 
determining a profile of contact lines on tooth flanks of the worm grinding wheel formed by contact between the worm grinding wheel and the gear wheel workpiece during grinding thereof; 
determining a spacing between at least two adjacent of said contact lines; and 
determining [[an]] the engagement density using said spacing and defined as a number of contact points per unit of length.  
6. The method according to claim 1, further including: 
determining a profile of contact lines on tooth flanks of the worm grinding wheel formed by contact between the gear wheel workpiece and the worm grinding wheel during grinding thereof; 
determining a spacing between at least two adjacent of said contact lines; 
determining [[an]] the engagement density using said spacing and defined as a number of contact points per unit of length; and 
defining a grinding strategy for the grinding step using the engagement density 
7. The method according to claim 1, further including: 
determining a profile of contact lines on tooth flanks of the worm grinding wheel formed by contact between the worm grinding wheel and the gear wheel workpiece during grinding thereof; 
determining a spacing between at least two adjacent of said contact lines; 
determining [[an]] the engagement density using said spacing and defined as a number of contact points per unit of length; and 
defining the ratio between the shifting and the axially[[-parallel]] relative movement using said engagement density.  
8. The method according to claim 6, including performing the changing step so that the engagement density remains at least substantially3 MEl 41610957v.1Application No. 16/382,837Attorney Docket No. 115042.00072constant, even when [[the]] a diameter of the worm grinding wheel is reduced during the dressing step.  
9. The method according to claim 6, wherein the engagement density is defined along helix lines of the worm grinding wheel or along a tooth longitudinal direction of the worm grinding wheel.  
10. The method according to claim 6, wherein the engagement density is defined by a reciprocal value of a helix travel per tool revolution.  
11. A grinding machine comprising: 
a spindle configured to receive and rotationally drive a worm grinding wheel; 
a spindle configured to receive and rotationally drive a gear wheel workpiece; 
a dressing device configured to receive and rotationally drive a dressing tool; 
a plurality of NC-controlled axes configured to execute relative movements between the worm grinding wheel and the gear wheel workpiece for grinding the gear wheel workpiece and to execute relative movements between the worm grinding wheel and the dressing tool for dressing the worm grinding wheel; and 
a controller operatively connectable to the grinding machine for, after dressing the worm grinding wheel, execution of an axially[[-parallel]] relative movement between the worm grinding wheel and the gear wheel workpiece in parallel or diagonally to an axis of rotation of the workpiece and a relative shift movement between the worm grinding wheel and the gear wheel workpiece in parallel to an axis of rotation of the tool; 
wherein the controller defines a variable ratio between the shift movement and the axially[[-parallel]] relative movement so that during grinding of the gear wheel workpiece after dressing of the worm grinding wheel, a different ratio is used than during grinding of the gear wheel workpiece before said dressing of the worm grinding wheel; and 
wherein one or more of the grinding machine or the controller is configured to define the ratio between the shift movement and the axially[[-parallel]] relative movement using an engagement density.  
12. The grinding machine according to claim 11, wherein one or more of the grinding machine or the controller is configured to determine a profile of 4MEl 41610957v.1Application No. 16/382,837Attorney Docket No. 115042.00072contact lines on tooth flanks of the worm grinding wheel formed by contact between the worm grinding wheel and the gear wheel workpiece during grinding thereof, to determine spacing between at least two adjacent of said contact lines, and to determine the engagement density using said spacing and defined as a number of contact points per unit of length.  
13. The grinding machine according to claim 11, wherein one or more of the grinding machine or the controller is configured to define a grinding strategy for grinding the gear wheel workpiece and to dress the worm grinding wheel using the engagement density and comprising defining the ratio.  
14. (Canceled).  
15. [[A]] The grinding machine according to claim 12, wherein the engagement density is defined along helix lines of the worm grinding wheel or along a tooth longitudinal direction of the worm grinding wheel.  
16. The grinding machine according to claim 12, wherein the engagement density is defined by a reciprocal value of a helix travel per tool revolution.  
17. The grinding machine according to claim 11, wherein the engagement density is defined along helix lines of the worm grinding wheel or along a tooth longitudinal direction of the worm grinding wheel.  
18. The grinding machine according to claim 11, wherein the engagement density is defined by a reciprocal value of a helix travel per tool revolution.  
19. The grinding machine according to claim 11, wherein the grinding machine further comprises a computer includes the controller 
20. The grinding machine according to claim 11, wherein the grinding machine further comprises a computer wherein the computer includes the controller, wherein such computer is configured to determine a profile of contact lines on tooth flanks of the 5MEl 41610957v.1Application No. 16/382,837Attorney Docket No. 115042.00072worm grinding wheel formed by contact between the worm grinding wheel and the gear wheel workpiece during grinding thereof, to determine a spacing between at least two adjacent of said contact lines, and determine the engagement density using said spacing and defined as a number of contact points per unit of length.
Allowable Subject Matter
3. Claims 1-3, 5-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Bister et al. (DE 102012017840), hereinafter Bister, in view of Baldeck et al. (US PGPUB 20070275638), hereinafter Baldeck, is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art changing the ratio between the shift movement and the axially relative movement based on tool-specific engagement density as particularly claimed in combination with all other elements of claim 1. 
Regarding claim 11, Bister et al. (DE 102012017840), hereinafter Bister, in view of Geiser (US PGPUB 20120258647) and further in view of Baldeck et al. (US PGPUB 20070275638), hereinafter Baldeck, is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art defining the ratio between the shift movement and the axially relative movement using an engagement density as particularly claimed in combination with all other elements of claim 11. 
Claims 2-3, 5-10, 12-13 and 15-20 are allowed for depending from one of claims 1 or 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./             Examiner, Art Unit 3723                                                                                                                                                                                           
/JOEL D CRANDALL/             Examiner, Art Unit 3723